Citation Nr: 1705552	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran had active military service from September 1942 to November 1945.  The Veteran died in January 1977.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In a March 2016 decision, the Board denied the issue on appeal.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By order dated in December 2016, the Court granted a Joint Motion for Remand, and remanded the issue to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2016 Joint Motion the parties agreed remand was warranted to make reasonable efforts to obtain additional private treatment records regarding the Veteran that the appellant contends she submitted to VA in 1976 and VA treatment records regarding the Veteran dated from November 1976 to January 1977.  As such, the Board remands the claim for the appellant to be contacted and asked to identify all treatment providers of the Veteran for the period prior his death in January 1977 and, after obtaining any necessary authorization, make attempts to obtain and associated the identified records with the claims file.  In addition, the Board remands the claim for attempts to be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated from November 1976 to January 1977.

The parties to the December 2016 Joint Motion further agreed that the record reflects that in June 2014 the appellant requested a Board hearing at her local RO and, after being informed by VA of her options for a Board hearing, she expressed her preference for a hearing by live videoconference.  The parties agreed that the record does not reflect that she was provided with this hearing.  The parties agreed that remand is warranted to provide the appellant with a Board hearing.  As such, the Board remands the issue for the appellant to be provided a hearing before a member of the Board.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask that she identify all private treatment providers of the Veteran prior to his death in January 1977, including the providers whose records she contends to have submitted to VA in 1976.  After obtaining any necessary authorization, request any reported records.  All attempts to obtain additional identified records must be noted in the claims file. 

2.  The RO should review the VA Form 10-1000 dated in January 1977 (VBMS record receipt date March 15, 1977) for references to possible records to obtain.  

3.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated November 1976 to January 1977.  All attempts to obtain additional records must be noted in the claims file.

4.  Thereafter, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  All correspondence pertaining to this matter should be associated with the electronic claim folders.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

